                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE


JUSTAN ADAMS,                         )
                                      )
                    Plaintiff,        )
                                      )
v.                                    )      Civil No. 1:18-CV-446-NT
                                      )
PENOBSCOT COUNTY JAIL,                )
                                      )
                    Defendant.        )



                 ORDER AFFIRMING THE RECOMMENDED
                 DECISIONS OF THE MAGISTRATE JUDGE


      On May 6, 2019, the Plaintiff filed a motion to reopen the case (ECF No. 6). On

May 28, 2019, the United States Magistrate Judge filed with the court, with copy to

the Plaintiff, his Recommended Decision on Plaintiff’s motion to reopen the case.

Recommended Decision (ECF No. 7). On May 28, 2019, the Plaintiff filed a second

motion to reopen the case (ECF No. 8). On June 6, 2019, the United States Magistrate

Judge filed with the court, with copy to the Plaintiff, his Recommended Decision on

Plaintiff’s second motion to reopen the case. Recommended Decision (ECF No. 9). I

have reviewed and considered the Recommended Decisions, together with the entire

record; I have made a de novo determination of all matters adjudicated by the

Recommended Decision. I concur with the recommendations of the United States

Magistrate Judge.
      It is therefore ORDERED that the Recommended Decisions of the Magistrate

Judge are hereby AFFIRMED and the Plaintiff’s motions to reopen the case are

hereby DENIED.


      I hereby place Justan Adams on Notice that filing restrictions “may be in the

offing.” Cok v. Family Court of Rhode Island, 985 F.2d 32, 35 (1st Cir. 1993). This

represents the “cautionary order” of which Cok speaks. Id. Groundless and

inappropriate filings will not be tolerated.

      SO ORDERED.
                                               /s/ Nancy Torresen__________________
                                               United States District Judge

Dated this 11th day of July, 2019.




                                           2
